DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “a temperature sensor” and the “control unit programmed to… detect the temperature using the temperature sensor”. This element and concept are not disclosed in the application.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a “temperature sensor” while dependent claim 6 recites “a thermometer”. It is not clear if these are the same element, or not.
Claim 1 recites “detect the temperature using the temperature sensor”. It is not clear what temperature is being measured, for instance the air in the chamber? The food? The camera?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al [US 2017/0303348A1] in view of Park et al [US 2017/0261213A1] and Clark [Pat. No. 3,021,386].
Kondo et al teach a cooking apparatus comprising a cooking chamber defined by wall panels of a grill enclosure (Figure 1, #2, 2a-c), a heat source (Figure 2, #8), an uncovered aperture in the panel (Figure 4, #25), a camera mechanism including a lens located outside the chamber (Figure 4, #19, 24), and a control unit and display (Figure 1, #5-6). 
It is further noted that ovens, such as the one disclosed by Kondo et al, were commonly known to be capable of grilling food.
Kondo et al do not explicitly recite the aperture being less than 3” across (claim 15), a camera mount secured to a panel and the camera mechanism protruding externally from the grill (claim 15), a wireless transceiver and computer logic which receive commands and transmit data to a client device, receive pictures/video from the camera, and transmit the pictures/video to the client device (claim 15), direct communication (claim 16), a local area network (claim 17), Internet (claim 18), video transmission in real-time (claim 19), and receiving an off command from the client device which disables the heat source (claim 20).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed aperture size into the invention of Kondo et al since Kondo et al already included an uncovered aperture in the panel (Figure 4, #25) but simply did not mention any dimensions, since a relatively small hole would have limited the amount of heat escaping from the cooking chamber of Kondo et al, and since the claimed size would have been used during the course of normal experimentation and optimization procedures due to the size and dimensions of the camera, the distance from the camera to the food, and/or acceptable amount of heat loss through the aperture of Kondo et al.
Clark teaches a heating system comprising a chamber defined by wall panels (Figure 1, #3-4), a mounting bracket secured to the panel (Figure 1, #6, 17), and a camera mounted to the bracket and protruding externally of the device into the surrounding environment (Figure 1, #15).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed camera mount/bracket and protruding externally configuration into the invention of Kondo et al, in view of Clark, since both are directed to enclosed heating systems, since Kondo et al already included an uncovered aperture in the panel (Figure 4, #25) and a camera mechanism including a lens located outside the chamber (Figure 4, #19, 24) but simply did not mention how the camera was secured in place, since heating systems commonly included a mounting bracket secured to the panel (Figure 1, #6, 17) and a camera mounted to the bracket and protruding externally of the device into the surrounding environment (Figure 1, #15) as shown by Clark, since a mounting bracket secured to the panel of Kondo et al would have ensured a simple and effective means for stabilizing the camera during operation, and since having the camera protrude externally of the grill device of Kondo et al would have provided better accessibility for repairs and maintenance of the camera as well as providing improved airflow around the camera to provide better cooling.
Park et al teach a cooking apparatus comprising a cooking chamber (Figure 2, #20), a heat source (Figure 2, #22), a door with an aperture (Figure 2-3, #40, 41aa-bb), an aperture cover in the form of a transparent window (Figure 2-3, #42), a camera mechanism with a bracket (Figure 3, #100; Figure 9-10, #130, 112), a camera with a lens (Figure 9, #110-111), the camera mounted outside the cooking chamber and adjacent the aperture (Figure 3, #100, 20, 42), a control unit including a wireless transceiver and computer logic (Figure 15, #80; Figure 18, #135, 500, 510, 520, 530) to transmit and receive information to and from an external device (paragraph 0117), the wireless transceiver communicating through Bluetooth, a local area network, and/or Internet (paragraph 0119, 0213; Figure 18), the user device sending commands to the control unit (paragraph 0194), transmitting photographs and video to the user device (paragraph 0195), and turning off the heat source via command from the user device (paragraph 0235; Figure 21).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed control unit functions, wireless transceiver, computer logic, and client device into the invention of Kondo et al, in view of Park et al, since both are directed to cooking systems, since Kondo et al already included a camera mechanism including a lens located outside the chamber (Figure 4, #19, 24) and a control unit and display (Figure 1, #5-6) but simply did not describe the control unit in detail, since cooking systems commonly included a control unit including a wireless transceiver and computer logic (Figure 15, #80; Figure 18, #135, 500, 510, 520, 530) to transmit and receive information to and from an external device (paragraph 0117), the wireless transceiver communicating through Bluetooth, a local area network, and/or Internet (paragraph 0119, 0213; Figure 18), the user device sending commands to the control unit (paragraph 0194), transmitting photographs and video to the user deice (paragraph 0195), and turning off the heat source via command from the user device (paragraph 0235; Figure 21) as shown by Park et al, and since the ability to control a cooking device of Kondo et al from a remote client device would have permitted greater flexibility to the user while performing other kitchen tasks or even tasks in another room or location during the cooking process.
Claims 1-5, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over CN 107616719A in view of Kondo et al and Stokes [US 2015/0371513A1].
CN 107616719A teaches a cooking system comprising a household electric oven having a heat source (Figure 1, #1), a cooking chamber (Figure 1, #3), an aperture through the chamber wall and closed by a cover having open and closed positions (Figure 2, #6, 107), a camera mechanism including a camera bracket, a camera, an electric motor (Figure 2, #2012, 201, 208), the camera moving into and out of the cooking chamber (Figure 2-3, #201), a control system which controls movement of the camera, sends and receives photos or videos to a mobile phone in real time through a WIFI or wireless transmitter, and receives commands from the mobile phone to adjust the baking parameters (paragraph 0030); the camera mechanism further including a spur gear and rack which move the camera in a linear direction (Figure 6-6/2; #402-403), the mobile telephone having an APP with software through which the user can set oven baking parameters (paragraph 0036, 0038), the camera automatically deploying and taking pictures at set times during baking (paragraph 0037), the camera automatically retracting from the cooking chamber when the camera temperature exceeds a set value (paragraph 0047), 
CN 107616719A does not explicitly recite a camera lens (claim 1), a temperature sensor (claim 1), and the control unit permitting a picture to be taken if a threshold temperature is not reached (claim 1).
 Kondo et al teach a cooking apparatus comprising a cooking chamber defined by wall panels (Figure 1, #2, 2a-c), a heat source (Figure 2, #8), an uncovered aperture in the panel (Figure 4, #25), a camera mechanism including a lens located outside the chamber (Figure 4, #19, 24), and a control unit and display (Figure 1, #5-6). 
It would have been obvious to one of ordinary skill in the art to incorporate the claimed lens into the invention of CN 107616719A, in view of Kondo et al, since both are directed to cooking systems, since CN 107616719A already included a camera (Figure 2, #201) but simply did not mention a lens, since cooking systems commonly included a camera with a lens (Figure 4, #19, 24) as shown by Kondo et al, and since a lens would have enabled accurate and detailed photos and videos to be shot by the camera of CN 107616719A.
Stokes teaches a cooking device comprising a cooking chamber (Figure 2, #104), a temperature sensor (Figure 2, #150), a programmed controller (Figure 1, #154; paragraph 0021-0022), the controller comparing the actual temperature to a threshold temperature to determine if a fire occurs (paragraph 0030), the controller locking the oven door, closing the vent, and deactivating the heat element to contain the flames and prevent injury to the user (paragraph 0034).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed temperature sensor and control unit functions into the invention of CN 107616719A, in view of Stokes, since both are directed to cooking devices, since CN 707616719A already taught the camera moving into and out of the cooking chamber to take pictures when requested (Figure 2-3, #201; paragraph 0030) as well as the camera not being able to withstand long-term use at high temperatures (paragraph 0030), since cooking devices commonly included a safety system to detect fires in the cooking chamber via a temperature sensor (Figure 2, #150) and the controller locking the oven door, closing the vent, and deactivating the heat element to contain the flames and prevent injury to the user (paragraph 0034) as shown by Stokes, since inserting the camera of CN 107616719A into a cooking chamber with flames would have likely caused damage to the camera, and since incorporating a temperature sensor and temperature threshold to detect flames and prevent camera insertion would have further ensured that the camera of CN 107616719A was not damaged due to unnecessary heat exposure.
Claim 6 is are rejected under 35 U.S.C. 103 as being unpatentable over CN 107616719A, in view of Kondo et al and Stokes, as applied above, and further in view of Reischmann [US 2017/0332841A1].
CN 107616719A, Stokes, and Kondo et al teach the above mentioned components. CN 107616719A do not explicitly recite a thermometer to measure the food temperature, and the control unit receiving a temperature request, reading the temperature, and transmitting the temperature to the client device (claim 6). Reischmann teach a thermal imaging cooking system (title) comprising a cooking chamber with food products (Figure 1, #6, 14, 16, 18), a thermal imaging camera measuring the food temperature (Figure 5, #4; paragraph 0029, 0035), a control unit (Figure 5, #2), a mobile client device for making selections and inputs as well as displaying information (Figure 1, #10; paragraph 0043). It would have been obvious to one of ordinary skill in the art to incorporate the claimed temperature measurement features into the invention of CN 107616719A, in view of Reischmann, since both are directed to cooking systems, since CN 107616719A already included a camera and client device in communication with the control unit, since cooking systems commonly included a thermal imaging camera measuring the food temperature (Figure 5, #4; paragraph 0029, 0035), a control unit (Figure 5, #2), a mobile client device for making selections and inputs as well as displaying information (Figure 1, #10; paragraph 0043) as shown by Reischmann, since people frequently wish to check on the cooking progress of foods they are preparing, and since periodically measuring the food temperature was a simple and efficient means for determining doneness of cooking foods in the system of CN 107616719A.

Response to Arguments
Applicant’s arguments with respect to claims 1-9, 15-20 have been considered but are moot because the new ground of rejection does not rely on the same references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that the references do not disclose a camera protruding externally of the grill. However, Clark teaches a camera mounted to the bracket and protruding externally of the device into the surrounding environment (Figure 1, #15).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed camera mount/bracket and protruding externally configuration into the invention of Kondo et al, in view of Clark, since both are directed to enclosed heating systems, since Kondo et al already included an uncovered aperture in the panel (Figure 4, #25) and a camera mechanism including a lens located outside the chamber (Figure 4, #19, 24) but simply did not mention how the camera was secured in place, since heating systems commonly included a mounting bracket secured to the panel (Figure 1, #6, 17) and a camera mounted to the bracket and protruding externally of the device into the surrounding environment (Figure 1, #15) as shown by Clark, since a mounting bracket secured to the panel of Kondo et al would have ensured a simple and effective means for stabilizing the camera during operation, and since having the camera protrude externally of the grill device of Kondo et al would have provided better accessibility for repairs and maintenance of the camera as well as providing improved airflow around the camera to provide better cooling.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396. The examiner can normally be reached 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DREW E BECKER/Primary Examiner, Art Unit 1792